DETAILED ACTION
Claims 1-20 are pending.
Claims 1-2, 4-5, 8-10, 12-13, 15-17 and 20 are rejected.
Claims 3, 6-7, 11, 14 and 18-19 are “objected to” as containing allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2-8 of U.S. Patent No. 10,959,169 B2 (hereinafter refers as Bogineni 169).  US Patent 10,383,046 B2 (hereinafter refers as Bogineni 046) has similar claims to Bogineni 169 and therefore the claims of the instant application are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims of Bogineni 046 patent.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claims 1-20, the conflicting claims are not patentably distinct from each other because claims 1-20 of the instant application merely broadens the scope of the claims 1 and 2-8 of the Bogineni 169 Patent by eliminating the elements and their functions of the claims as set forth below.
Claims 1, 9, 16 of Instant Application
Claim 1 of Bogineni 169 Patent
LIMITATION 1: A method comprising:
receiving, by a network device, a request for service from an end device.
LIMITATION 1: A method comprising: receiving, by a network device of a core network via a first radio access network (RAN) slice of an access network, a request for service from an end device that is attached to the core network;  
LIMITATION 2: obtaining, by the network device, network slice pairing information that correlates radio access network (RAN) slices of an access network with core network slices of a core network based on location information pertaining to the RAN slices, available resources of the RAN slices, and different types of applications and services correlated to the core network slices; and
LIMITATION 2: obtaining, by the network device from a first network device, RAN-CN network slice pairing information, wherein the RAN-CN network slice pairing information correlates RAN slices of the access network with core network slices of the core network based on location information pertaining to the RAN slices, available resources of the RAN slices, and different types of applications and services correlated to the core network slices;  
LIMITATION 3: determining, by the network device, that a first RAN slice can support the request based on the obtained network slice pairing information, a type of application or service pertaining to the request, and location information pertaining to the first RAN slice.
LIMITATION 3: determining, by the network device in response to the obtaining, whether the first RAN slice can support the request based on the obtained RAN-CN network slice pairing information, a type of application or service pertaining to the request, and location information pertaining to the first RAN slice.


Claims 2, 10 and 17 of Instant Application
Claim 1 of Bogineni 169 Patent
selecting, by the network device, a first core network slice of the core network slices based on the network slice pairing information and the type of application or service pertaining to the request.
 selecting, by the network device in response to determining that the first RAN slice can support the request, a first core network slice of the core network slices based on the RAN-CN network slice pairing information and the type of application or service pertaining to the request.



Claims 3, 11 & 18 of Instant Application
Claim 3 of Bogineni 169 Patent
 further comprising:
determining, by the network device, whether the first core network slice of the core network to which the end device is connected, can support the request based on the network slice pairing information;

selecting, by the network device in response to determining that the first core network slice cannot support the request, a second core network slice of the core network that can support the request based on the network slice pairing information; and

transmitting, by the network device, a message that initiates an establishment of a connection between the end device and the second core network slice.
further comprising: determining, by the network device, whether the first core network slice of the core network to which the end device is connected, can support the request based on the RAN-CN network slice pairing information; 

selecting, by the network device in response to determining that the first core network slice cannot support the request, a second core network slice of the core network that can support the request based on the RAN-CN network slice pairing information; and 

transmitting, by the network device, a message that initiates an establishment of a connection between the end device and the second core network slice.




Claims 4 and 12 of Instant Application
Claim 4 of Bogineni 169 Patent
further comprising:
transmitting, by the network device to the end device in response to selecting the first core network slice, a message that indicates to proceed with the request.
further comprising: determining, by the network device, whether the first core network slice of the core network to which the end device is connected, can support the request based on the RAN-CN network slice pairing information; selecting, by the network device in response to determining that the first core network slice can support the request, the first core network slice to support the request; and transmitting, by the network device to the end device in response to selecting the first core network slice, a message that indicates to proceed with the request.



Claims 5, 13 and 20 of Instant Application
Claim 5 of Bogineni 169 Patent
wherein the network slice pairing information includes threshold resource information pertaining to the different types of applications and services.
 wherein the RAN-CN network slice pairing information includes threshold resource information pertaining to the different types of applications and services, and wherein determining further comprising: determining, by the network device in response to the obtaining, whether the first RAN slice can support the request based on the obtained RAN-CN network slice pairing information, the type of application or service pertaining to the request, the location information pertaining to the first RAN slice, and threshold resource information of the type of application or service pertaining to the request.



Claims 6, 14 and 19 of Instant Application
Claim 6 of Bogineni 169 Patent
further comprising:
receiving, by the network device subsequent to an establishment of a session between the end device and a destination network device of a first network, a handover request from the first RAN slice pertaining to the end device;

obtaining, by the network device, in response to receiving the handover request, the network slice pairing information; and

selecting, by the network device, a second RAN slice to be included in a handover based on the network slice pairing information pertaining to the second RAN slice.
further comprising: 
receiving, by the network device subsequent to an establishment of a session between the end device and a destination network device of a first network, a handover request from the first RAN slice pertaining to the end device; 
obtaining, by the network device from the first network device, in response to receiving the handover request, the RAN-CN network slice pairing information; and 

selecting, by the network device, a second RAN slice to be included in a handover based on the RAN-CN network slice pairing information pertaining to the second RAN slice.



Claim 7 of Instant Application
Claim 7 of Bogineni 169 Patent
wherein the selecting of the second RAN slice comprises:

determining, by the network device, whether the second RAN slice has sufficient available resources to support the type of application or service pertaining to the session; and

selecting, by the network device in response to determining that the second RAN slice has sufficient available resources, the second RAN slice to be included in the handover.
 wherein the selecting of the second RAN slice comprises: 

determining, by the network device, whether the second RAN slice has sufficient available resources to support the type of application or service pertaining to the session; and

 selecting, by the network device in response to determining that the second RAN slice has sufficient available resources, the second RAN slice to be included in the handover.



Claim 8 and 15 of Instant Application
Claim 8 of Bogineni 169 Patent
further comprising: determining, by the network device in response to the receiving, whether the end device is authorized to make the request; and determining, by the network device based on subscription information of the end device, that the end device is authorized.
further comprising: determining, by the network device in response to the receiving, whether the end device is authorized to make the request; and determining, by the network device based on subscription information of the end device, that the end device is authorized.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-20 of the instant application merely broadens the scope of the respective claims  of the Bogineni 169 Patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


Claims 1-2, 4, 8-10, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., US Pub. 2017/0367036 (hereinafter Chen).

With respect to claim 1, Chen teaches a method comprising:
receiving, by a network device (Fig. 8A, NR node 2504), a request for service from an end device (Fig. 8A, mMTC UE 2502)([0052], “………At 2, the UE 2502 may send a Radio Connection Request to the RAN Slicing Management node 2508 (at 2A)”);
obtaining, by the network device, network slice pairing information that correlates radio access network (RAN) slices of an access network with core network slices of a core network based on location information pertaining to the RAN slices, available resources of the RAN slices, and different types of applications and services correlated to the core network slices ([0050], “For example, the RAN Slicing Management node 2508 and the CN Slicing Management node 2512 may exchange service subscription and policy information, which may be used to validate a request for access to a slice. Such information may also be used to establish security settings, power charging parameters, or the like. The RAN Slicing Management node 2508 and the CN Slicing Management node 2512 may also exchange context information associated with the UE 2502. Such context information may include, for example, mobility information, location information, transmission schedule information, data traffic information, etc. The context information may allow the appropriate, for instance optimal, slice to be selected in the RAN and the CN 2506”, the network slice pairing information includes UE context information such location and traffic information; [0052],  Other UE context information (i.e. network slice pairing information) include location context (e.g. UE tracking area at RAN) and service;  [0053], network slice pairing information also include traffic loading and resource allocations at various RAN slices – network slice pairing information may be stored at the NR node 2504); and
determining, by the network device, that a first RAN slice can support the request based on the obtained network slice pairing information, a type of application or service pertaining to the request, and location information pertaining to the first RAN slice ([0053], “At 3A, the RAN Slicing Management node 2508 may select the RAN slice 2510. The selection may be based, at least in part, on the context information associated with the UE 2502, traffic loading and resource allocations at various RAN slices, a relevant service profile or subscription, a charging policy, or the like. Information may be stored at the NR-node 2504, or received from the CN 2506 via the CN slicing Management node 2512 and/or the Subscription Management entity 2520 on the CN 2506. At 3A, the RAN Slicing Management 2508 selects the mMTC slice 2510 as the radio accessing slice for the UE 2510”, note context information such as location context is considered network slice pairing information; [0052], specifies context information received from the mMTC UE 2502).


With respect to claim 9, Chen teaches a network device (Fig. 8A, NR node 2504) comprising:
a processor configured to:
receive a request for service from an end device (Fig. 8A, mMTC UE 2502)([0052], “………At 2, the UE 2502 may send a Radio Connection Request to the RAN Slicing Management node 2508 (at 2A)”);
obtain network slice pairing information that correlates radio access network (RAN) slices of an access network with core network slices of a core network based on location information pertaining to the RAN slices, available resources of the RAN slices, and different types of applications and services correlated to the core network slices ([0050], “For example, the RAN Slicing Management node 2508 and the CN Slicing Management node 2512 may exchange service subscription and policy information, which may be used to validate a request for access to a slice. Such information may also be used to establish security settings, power charging parameters, or the like. The RAN Slicing Management node 2508 and the CN Slicing Management node 2512 may also exchange context information associated with the UE 2502. Such context information may include, for example, mobility information, location information, transmission schedule information, data traffic information, etc. The context information may allow the appropriate, for instance optimal, slice to be selected in the RAN and the CN 2506”, the network slice pairing information includes UE context information such location and traffic information; [0052],  Other UE context information (i.e. network slice pairing information) include location context (e.g. UE tracking area at RAN) and service;  [0053], network slice pairing information also include traffic loading and resource allocations at various RAN slices – network slice pairing information may be stored at the NR node 2504); and
determine that a first RAN slice can support the request based on the obtained network slice pairing information, a type of application or service pertaining to the request, and location information pertaining to the first RAN slice ([0053], “At 3A, the RAN Slicing Management node 2508 may select the RAN slice 2510. The selection may be based, at least in part, on the context information associated with the UE 2502, traffic loading and resource allocations at various RAN slices, a relevant service profile or subscription, a charging policy, or the like. Information may be stored at the NR-node 2504, or received from the CN 2506 via the CN slicing Management node 2512 and/or the Subscription Management entity 2520 on the CN 2506. At 3A, the RAN Slicing Management 2508 selects the mMTC slice 2510 as the radio accessing slice for the UE 2510”, note context information such as location context is considered network slice pairing information; [0052], specifies context information received from the mMTC UE 2502).


With respect to claims 2 and 10, Chen teaches further comprising: selecting, by the network device, a first core network slice of the core network slices based on the network slice pairing information and the type of application or service pertaining to the request (Fig. 8B, step 8D, CN slice selected by NR node; [0054], “The registration request may be sent to the Mobility Management 2516 when the slice 2512 is selected by the NR-node 2510”;  [0055], “In some examples, the NR-node 2504 or the CN 2506 may select the CN slice 2514 based on various context information associated with the UE 2502. For example, CN slice selection may be based, at least in part, on an ID of the UE assigned by the RAN-Slicing Management 2508 or the RAN slice 2510 in the NR-node 2508, the type of the UE 2502 (e.g., mMTC or URLLC), a service performed by the UE 2502 (e.g., forest fire monitoring or traffic monitoring), a latency requirement (e.g., long latency 100 ms or ultra-low latency 0.5 ms for the session or flow end-to-end delay); data traffic (e.g., data bit rate and/or traffic load for the session or flow); a route type (e.g., non-IP or IP based), mobility (e.g., static, pedestrian, or vehicular, or low speed in a confined area); a location (e.g., UE's tracking and/or routing area in the network, such as TAI and ECGI in LTE system); schedule (e.g, schedule of UL data transmissions); charge (e.g., on-line or off-line charging), etc.”).


With respect to claims 4 and 12, Chen teaches further comprising: transmitting, by the network device to the end device in response to selecting the first core network slice, a message that indicates to proceed with the request ([0056], “At 10C, in some cases, the connection between the NAS layers of the UE 2502 and the Mobility Management 2516 or the CN slice 2514 is established. Then, the UE may transit to various states, like EMM-Registered, ECM-Connected and RRC-Connected state in LTE system”).





With respect to claims 8 and 15, Chen teaches further comprising: determining, by the network device in response to the receiving, whether the end device is authorized to make the request; and determining, by the network device based on subscription information of the end device, that the end device is authorized ([0050], “In accordance with the illustrated example, the RAN Slicing Management node 2508 and the CN Slicing Management node 2512 may be logical entities that perform common control functions in the RAN and the CN 2506, respectively. For example, the RAN Slicing Management node 2508 and the CN Slicing Management node 2512 may exchange service subscription and policy information, which may be used to validate a request for access to a slice”; [0051]; [0053]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li et al., US Pub. 2017/0079059 (hereinafter Li).

With respect to claims 5 and 13, Chen is silent on “wherein the network slice pairing information includes threshold resource information pertaining to the different types of applications and services”.
However, Li teaches wherein the network slice pairing information includes threshold resource information pertaining to the different types of applications and services ([0591], “Example 267 may include a device to trigger network slicing in a radio access network comprising: circuitry to trigger turn on or turn off of a network slice in accordance with any one or more of: traffic load of a radio access network or a traffic load of a network slice of the radio access network crossing a threshold traffic load, optionally wherein the threshold traffic load is the traffic load at an access point (AP) or base station (BS) in the radio access network (RAN); and/or a number of active user equipments (UEs) operating on a radio access network or a network slice of the radio access network crossing a threshold number of active UEs; in accordance with maintaining a service continuality requirement of a moving UE in use on the radio access network or in use on a network slice of the radio access network……”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen-system to include the feature “wherein the network slice pairing information includes threshold resource information pertaining to the different types of applications and services”, as disclosed by Li because it facilitates maintaining a service continuality requirement of a moving UE in use on the radio access network or in use on a network slice of the radio access network, with meeting or maintaining a quality of service (QoS) requirement of a device in use on the radio access network or in use on a network slice of the radio access network, and with maintaining a level of reliability of a wireless connection of the radio access network or network slice (See Li; para [0591]).

Claims 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Myhere et al., US Pub. 2020/0053531 (hereinafter Myhere).

With respect to claim 16, Chen teaches a non-transitory storage medium (fig. 24F, memories 82 and 83; [0159] and [0163]) storing instructions executable by a processor (Fig. 24F, processor 91; [0163]) of a device (Fig. 8A, NR node 2504), which when executed cause the device to:
receive a request for service from an end device (Fig. 8A, mMTC UE 2502)([0052], “………At 2, the UE 2502 may send a Radio Connection Request to the RAN Slicing Management node 2508 (at 2A)”);
obtain network slice pairing information that correlates radio access network (RAN) slices of an access network with core network slices of a core network based on location information pertaining to the RAN slices, available resources of the RAN slices, and different types of applications and services correlated to the core network slices ([0050], “For example, the RAN Slicing Management node 2508 and the CN Slicing Management node 2512 may exchange service subscription and policy information, which may be used to validate a request for access to a slice. Such information may also be used to establish security settings, power charging parameters, or the like. The RAN Slicing Management node 2508 and the CN Slicing Management node 2512 may also exchange context information associated with the UE 2502. Such context information may include, for example, mobility information, location information, transmission schedule information, data traffic information, etc. The context information may allow the appropriate, for instance optimal, slice to be selected in the RAN and the CN 2506”, the network slice pairing information includes UE context information such location and traffic information; [0052],  Other UE context information (i.e. network slice pairing information) include location context (e.g. UE tracking area at RAN) and service;  [0053], network slice pairing information also include traffic loading and resource allocations at various RAN slices – network slice pairing information may be stored at the NR node 2504); and
determine that a first RAN slice can support the request based on the obtained network slice pairing information, a type of application or service pertaining to the request, and location information pertaining to the first RAN slice ([0053], “At 3A, the RAN Slicing Management node 2508 may select the RAN slice 2510. The selection may be based, at least in part, on the context information associated with the UE 2502, traffic loading and resource allocations at various RAN slices, a relevant service profile or subscription, a charging policy, or the like. Information may be stored at the NR-node 2504, or received from the CN 2506 via the CN slicing Management node 2512 and/or the Subscription Management entity 2520 on the CN 2506. At 3A, the RAN Slicing Management 2508 selects the mMTC slice 2510 as the radio accessing slice for the UE 2510”, note context information such as location context is considered network slice pairing information; [0052], specifies context information received from the mMTC UE 2502).
Chen teaches obtaining at a device network slice pairing information that correlates radio access network (RAN) slices of an access network with core network slices of a core network, but is silent on “obtaining from a first network device the network slice pairing information”.
However, Myhere teaches obtaining from a first network device (Fig. 11, OSS 420) the network slice pairing information ([0224], “network node 120 is capable of associating network slice identifiers. Network node 120 obtains a mapping of CN slice identifiers to RAN slice identifiers. In some embodiments, network node 120 receives the mapping via provisioning from OSS 420. In some embodiments, network node 120 sends a setup request (e.g., S1 Setup Request) to core network node 320. The setup request includes one or more RAN slice identifiers. Network node 120 may receive a setup response (e.g., S1 Setup Response) from core network node 320. The setup response includes the mapping of CN slice identifiers to RAN slice identifiers”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen system to include the feature “obtaining from a first network device the network slice pairing information”, as disclosed by Myhere because  an OSS configures network elements and receives notifications from network elements. A network operator may use the OSS to provision network elements with configuration information, such as a node names, IP address information, and any other suitable information (See Myhere: para [0216]).


	
With respect to claim 17, Chen teaches further comprising: selecting, by the network device, a first core network slice of the core network slices based on the network slice pairing information and the type of application or service pertaining to the request (Fig. 8B, step 8D, CN slice selected by NR node; [0054], “The registration request may be sent to the Mobility Management 2516 when the slice 2512 is selected by the NR-node 2510”;  [0055], “In some examples, the NR-node 2504 or the CN 2506 may select the CN slice 2514 based on various context information associated with the UE 2502. For example, CN slice selection may be based, at least in part, on an ID of the UE assigned by the RAN-Slicing Management 2508 or the RAN slice 2510 in the NR-node 2508, the type of the UE 2502 (e.g., mMTC or URLLC), a service performed by the UE 2502 (e.g., forest fire monitoring or traffic monitoring), a latency requirement (e.g., long latency 100 ms or ultra-low latency 0.5 ms for the session or flow end-to-end delay); data traffic (e.g., data bit rate and/or traffic load for the session or flow); a route type (e.g., non-IP or IP based), mobility (e.g., static, pedestrian, or vehicular, or low speed in a confined area); a location (e.g., UE's tracking and/or routing area in the network, such as TAI and ECGI in LTE system); schedule (e.g, schedule of UL data transmissions); charge (e.g., on-line or off-line charging), etc.”).




Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Myhere and further in view of Li et al., US Pub. 2017/0079059 (hereinafter Li).

With respect to claim 20, Chen in view of Myhere is silent on “wherein the network slice pairing information includes threshold resource information pertaining to the different types of applications and services”.
However, Li teaches wherein the network slice pairing information includes threshold resource information pertaining to the different types of applications and services ([0591], “Example 267 may include a device to trigger network slicing in a radio access network comprising: circuitry to trigger turn on or turn off of a network slice in accordance with any one or more of: traffic load of a radio access network or a traffic load of a network slice of the radio access network crossing a threshold traffic load, optionally wherein the threshold traffic load is the traffic load at an access point (AP) or base station (BS) in the radio access network (RAN); and/or a number of active user equipments (UEs) operating on a radio access network or a network slice of the radio access network crossing a threshold number of active UEs; in accordance with maintaining a service continuality requirement of a moving UE in use on the radio access network or in use on a network slice of the radio access network……”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Chen-Myhere system to include the feature “wherein the network slice pairing information includes threshold resource information pertaining to the different types of applications and services”, as disclosed by Li because it facilitates maintaining a service continuality requirement of a moving UE in use on the radio access network or in use on a network slice of the radio access network, with meeting or maintaining a quality of service (QoS) requirement of a device in use on the radio access network or in use on a network slice of the radio access network, and with maintaining a level of reliability of a wireless connection of the radio access network or network slice (See Li; para [0591]).


Allowable Subject Matter

Claims 3, 6-7, 11, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        10/4/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477